Case 1:18-cr-00204-NGG-VMS Document 237 Filed 12/11/18 Page 1 of 1 PageID #: 1737

                                                    U.S. Department of Justice


                                                    United States Attorney
                                                    Eastern District of New York
  MKM:TH/MKP                                        271 Cadman Plaza East
  F. #2017R01840                                    Brooklyn, New York 11201



                                                    December 11, 2018


  By ECF

  The Honorable Nicholas G. Garaufis
  United States District Judge
  United States District Court
  225 Cadman Plaza East
  Brooklyn, New York 11201

                Re:      United States v. Keith Raniere, et al.
                         Criminal Docket No. 18-204 (S-1) (NGG) (VMS)

  Dear Judge Garaufis:

                In advance of the anticipated hearings pursuant to United States v. Curcio, 680
  F.2d 881 (2d Cir. 1982), the government respectfully submits the enclosed proposed
  examination. The examination was adapted in part from that recently given in United States
  v. Karen Auer, 18-M-4886 (SN) (S.D.N.Y. 2018).



                                                    Respectfully submitted,

                                                    RICHARD P. DONOGHUE
                                                    United States Attorney

                                             By:    /s/ Tanya Hajjar
                                                    Moira Kim Penza
                                                    Tanya Hajjar
                                                    Assistant U.S. Attorneys
                                                    (718) 254-7000

  cc:    Counsel of Record (by ECF)
